Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Groitzsch et al. (US Pub. No.: 2004/0219854 A1) discloses a method for making an elastomeric laminate, the method comprising steps of: providing a first plurality of elastic strands wound onto a unwinding unit (22); rotating a top roller (23) (corresponding to first roller) about a first axis of rotation extending in a cross direction, the first roller comprising an outer circumferential surface (Fig. 4); rotating a bottom roller (23) (corresponding to second roller) about a second axis or rotation extending in the cross direction, the second roller comprising an outer circumferential surface, wherein the first roller rotate in opposite directions, and wherein the top roller is adjacent to the bottom roller to define a nip between the top and bottom roller; advancing the nonwoven fabric (24) (corresponding to first substrate) and nonwoven fabric (25) (corresponding to second substrate) through the nip; rotating the unwinding unit (22) to unwind the elastic threads (26) from the unwinding unit (22) in a machine direction, wherein the elastic threads (26) are separated from each other in the cross direction; stretching the elastic threads in the machine direction by advancing the first plurality of elastic threads from the unwinding unit (22) through the nip and between the nonwoven; fabrics (24 and 25) (Fig. 1-4; ¶0127-0140). Groitzsch discloses the elastic strands are stretched prior to being laminated with nonwoven material (24 and 25) (¶0129). Thus, it’s 
Hartzheim et al. (US Pat. No.: 5,887,322) discloses  a method for splicing threadlines without stopping the moving threadlines in order to perform the splicing operation (Col 1, Ln 5-09). Hartzheim discloses providing threadlines (1b) in stationary mode being held in holder (5b) after passing over feed idler roll (4b) (Fig. 2b; Col 2, Ln 28-40), wherein the threads are separated from each other in cross direction; connecting the adhesive tape to elastic threads via adhesive applicator (10a) and (10b) (Col 2, Ln 28-46); and discontinuing advancement of the first plurality of elastic strands (1a) (Fig. 2A-2F; Col 4, Ln 17- Col 5, Ln 65). The benefit of doing so would have been to allow for a continuous operation for making an elastomeric laminate without having to stop the laminating machine.
Schneider (US Pub. No.: 2013/0199707 A1) discloses a method for making an elastomeric laminate (Title), the method comprising steps of: supplying continuous plurality of elastic material (304) (0058; Fig. 5A); rotating the first roller (332) about a first axis of rotation extending in a cross direction, the first roller comprising an outer circumferential surface comprising a surface speed (V2) (corresponding to V1); rotating a second roller (336) about a second axis of rotation extending in the cross direction, the second roller (336) comprises an outer circumferential surface comprising a surface speed (V2) (corresponding to V1), wherein the first roller and the second roller rotate in opposite directions, and wherein the first roller is adjacent to the second roller define a nip between the first roller and second roller (Fig. 5A); advancing a first substrate (306) and second substrate (306) through the nip (356); rotating the first beam to unwind the first plurality of elastic strands (304) form the first beam in a machine corresponding to V2), wherein the first plurality of elastic strands are separated from each other in the cross direction, and wherein V1 is less than V2; stretching the first plurality of elastic strands in the machine direction by advancing the first plurality of elastic strands form the first beam through the nip and between the first substrate and the second substrate (Fig. 5A; ¶0071-¶0076).
However, the cited prior art of references alone or in combination fails to disclose or provide any motivation of "...connecting the splicer member with the first substrate subsequent to the step of connecting the second plurality of elastic strands with the splicer member and prior to the step of advancing the splicer member through the nip…" Regarding claim 9, the cited prior art of references alone or in combination fails to disclose or provide any motivation of "...connecting the splicer member with the first substrate subsequent to the step of connecting the second plurality of elastic strands with the splicer member..." Regarding claim 13, the prior art of references alone or in combination fails to disclose or provide any motivation of “…connecting the second plurality of elastic strands with a splicer member; connecting the splicer member with the first substrate subsequent to the step of connecting the second plurality of elastic strands with the splicer member…” Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of references. Claims 1-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.